Citation Nr: 9905286	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-08 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Validity of loan guaranty indebtedness.

2.  Waiver of recovery of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 waiver decision issued 
by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO), which denied waiver of recovery of loan 
guaranty indebtedness of $22,030.15.  A considerable amount 
of this indebtedness has been recouped by offset of the 
veteran's VA disability compensation over the years.  


REMAND

This appeal originates from a VA guaranteed loan obtained by 
the veteran and his former wife for a home in San Diego, 
California, in October 1980.  The first payment on that home 
was due in December 1980.  The veteran departed that home and 
moved to Washington State for the purposes of securing 
vocational training in February 1981.  He never returned.  He 
testified that he assisted his wife with making payments by 
sending money to her for that purpose.  No payment was 
received on the subject home for July 1981.  A notice of 
default was issued in September 1981 and a notice of intent 
to foreclose was issued in October 1981.  There is evidence 
that the veteran was in contact with VA in November 1981 
asking for assistance in dealing with the lender in making 
payments toward the outstanding delinquency on the subject 
home.  The veteran initiated a divorce action from his co-
obligor wife in the State of Washington in 1981 and a 
judgment of divorce was issued in December 1981.  The veteran 
was represented by counsel as the plaintiff in that divorce 
action and he took action to award his wife the subject home 
in that judgment of divorce.

There is information on file that in April 1982 one 
[redacted], apparently a friend of the veteran and his ex-
wife, filed quit claim deed with San Diego County which 
transferred all right, title and interest in the subject home 
to herself and that she filed a Chapter 13 bankruptcy the 
same day.  A bankruptcy sale of the subject home had been 
scheduled for two or three days hence and this sale was 
completed but since it was accomplished after the automatic 
stay from the bankruptcy had been effected, this foreclosure 
sale was voided.  There is evidence that this bankruptcy 
action of the transferee held up the foreclosure sale of the 
subject home for a lengthy period but that the initial 
bankruptcy was eventually dismissed for lack of progress.  
However, a subsequent bankruptcy action was again filed by 
the transferee which again held up and significantly delayed 
the accomplishment of a foreclosure sale on the subject home 
until this second action was again dismissed for lack of 
progress.  A foreclosure sale was not apparently accomplished 
until September 1983 and the loan guaranty indebtedness at 
issue in this case resulted therefrom. 

The veteran initially requested waiver of loan guaranty 
indebtedness in 1985 and his request for waiver was denied by 
the RO in a waiver decision issued in June of that year.  
There was no appeal and that decision became final.  However, 
the veteran more recently requested reconsideration of that 
decision based upon a change of the law and the RO in fact 
agreed to reconsider its earlier decision.  The 
reconsideration decision of November 1996 found no evidence 
of fraud, misrepresentation or bad faith and proceeded to 
address the issue of waiver essentially on the basis of 
financial hardship.  Throughout the current appeal, the 
veteran has essentially challenged the validity of the 
underlying indebtedness in written statements and testimony 
arguing that he was not provided adequate notice of the 
default and subsequent foreclosure sale regarding the subject 
home.  While there is on file a June 1996 opinion letter 
written by the RO chief of the loan service and claims 
division, there is no indication that this letter was 
provided to the veteran nor is there any evidence clearly 
indicating that the RO has ever made a formal initial 
determination on the validity of the underlying loan guaranty 
debt which is responsive to the statements and arguments 
submitted by the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In Shaper v. Derwinski, 1 Vet. App. 430 (1991), the Court of 
Veterans Appeals (Court) held that "when a veteran raises the 
validity of the debt as part of a waiver application...it is 
arbitrary and capricious and an abuse of discretion to 
adjudicate the waiver application without first deciding the 
veteran's challenge to the lawfulness of the debt asserted 
against him."  Id. at 437.  Aside from the June 1996 letter 
discussing the issue of validity of the debt, there has been 
no formal adjudication in this case of that issue, 
definitively establishing VA's initial position on the 
validity of the debt.  If the debt is not fully waived, the 
veteran must be advised of the decision on both the issues of 
validity and waiver and of his right to appeal both issues.  
See VAOPGCPREC 6-98, 63 Fed. Reg. 31264 (1998).  For this 
reason, this appeal is REMANDED to the RO for the following 
actions:

1.  The RO should initially determine 
whether, in its discretion, there is any 
additional development necessary or 
proper to decide the issue of the 
validity of the underlying debt in this 
case  In testimony, the veteran has 
indicated that sometime in 1981 he sent 
his then-spouse a power of attorney to 
allow her to dispose of the subject 
property.  It is also indicated that in 
April 1982, one [redacted] filed with 
San Diego County a quit claim deed which 
conveyed to her all right, title and 
interest in the subject property.  It 
would seem that a search of the real 
property records of San Diego county 
would be warranted in order to obtain 
copies of any power of attorney and of 
the quit claim deed to determine how and 
in exactly what manner did Ms. [redacted] 
obtain title to the subject home.  That 
is, who was or were the grantor or 
grantors of that deed.  Additionally, the 
RO should conduct a review of the 
evidence to determine whether all notices 
of foreclosure which were issued are 
presently in evidence.  In its 
discretion, the RO may wish to contact 
the final mortgage holder and to request 
a copy of their file. 

2.  It is requested that the case be 
referred to the loan guaranty officer for 
review of the file and the preparation of 
a detailed report specifying any and all 
attempts which were made by VA and the 
lender to notify the veteran of the loan 
default and foreclosure proceedings, and 
to assess the adequacy of such notice.  
It would also be relevant for the loan 
guaranty officer to note whether or not 
the veteran ever contacted VA to report 
changes as to his address and 
circumstances.  After the report from the 
loan guaranty officer has been completed 
and added to the record, the case should 
be referred to a VA District Council for 
an opinion and detailed explanation as to 
whether VA has an enforceable claim 
against the veteran to collect the debt, 
under the theories of indemnity or 
subrogation, or both.

3.  After completing the above 
development, the RO must issue a decision 
on the issue of validity of the debt.  
This decision must fully and adequately 
address the contentions raised by the 
veteran and his representative.  If the 
RO determines that the debt is valid, the 
RO should review its decision on waiver 
of the remaining indebtedness.  Before 
addressing this issue, the RO should 
obtain an up-to-date financial status 
report from the veteran.  If the appeal 
is not decided to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
addressing the appropriate laws and 
regulations and the reasons and bases of 
the decision for each issue in this 
appeal, including the validity of the 
debt.  The appellant and representative 
must be provided an opportunity to 
respond.  No action by the veteran is 
required until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GARY L. GICK
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

